Citation Nr: 1041027	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the tongue, to include as due to in-service herbicide 
exposure.

2.  Entitlement to service connection for a psychiatric disorder, 
including a depressive disorder, claimed as incurred in service 
and as secondary to squamous cell carcinoma of the tongue.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the U. S. Navy from July 1972 
to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2007 and February 2008 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A May 2006 Board decision denied service connection for a 
disability manifested by syncopal episodes.

In April 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.

The issue of entitlement to service connection for a psychiatric 
disorder, including a depressive disorder, claimed as incurred in 
service and as secondary to squamous cell carcinoma of the tongue 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Squamous cell cancer of the tongue is not shown to be present in 
service or until many years after service, and there is no 
persuasive medical nexus evidence of record otherwise 
etiologically linking this disease to service.


CONCLUSION OF LAW

Squamous cell cancer of the tongue was not incurred in, or 
aggravated by, service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2007, 
before the original adjudication of the claim.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The May 2007 VCAA notice 
letter also provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment records were obtained and associated with 
the claims file.  The Veteran was not afforded a VA examination 
to determine the nature and etiology of the squamous cell cancer 
of the tongue.  However, as more fully explained below, under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  No evidence of record 
suggests an indication of an association between the Veteran's 
service and his squamous cell cancer of the tongue.  There is no 
identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a malignant tumor became manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's termination 
of such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding herbicide exposure, presumptive service connection on 
the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38  
U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Veteran asserts that he incurred squamous cell cancer of the 
tongue due to exposure to Agent Orange.  After a thorough review 
of the Veteran's claims file, the Board concludes that the 
evidence of record is insufficient to establish a presumption of 
herbicide exposure because there is no evidence substantiating 
the Veteran's contentions.  Personnel records show that the 
Veteran served on the USS John Paul Jones.  There is no evidence 
that the USS John Paul Jones ever came to port or had members 
disembark on the shore of Vietnam.  The Veteran does not contend 
that he ever served on land in Vietnam.  As the Veteran did not 
serve on the land mass of the Republic of Vietnam, he is not 
entitled to the presumption that he was exposed to a herbicide 
agent during service. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  Although the Veteran's service records indicate that he 
received the National Defense Service Medal, there is no 
indication that he ever served in-country.  See April 2005 
National Personnel Records Center (NPRC) Response.  See also Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement 
that a claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military duty 
in order to be entitled to the presumption of herbicide exposure 
under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
See also 38 C.F.R. § 3.313.

In the absence of evidence of actual duty or visitation in 
Vietnam, the Veteran is not entitled to a presumption of Agent 
Orange exposure.  Service connection on a presumptive basis is 
not warranted. 

Furthermore, squamous cell cancer of the tongue is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has determined 
that there is no positive association between exposure to 
herbicides and squamous cell cancer of the tongue.  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Essentially, service connection may be granted 
if the evidence establishes that the claimed disability is 
related to service.  

Review of the record shows that the Veteran had a diagnosis of 
squamous cell cancer of the tongue in 2006.  The medical evidence 
shows that squamous cell carcinoma was detected in 2006 and the 
Veteran subsequently underwent surgical treatment and radiation 
therapy.  See the 2006 and 2007 VA treatment records.

Review of the Veteran's service treatment records are absent of 
any complaints, treatment, or diagnosis relating to squamous cell 
cancer of the tongue.  Clinical evaluation of the Veteran's mouth 
and throat was normal, as reflected in the August 1973 discharge 
examination report.  

Thus, the question is whether the evidence is at least in 
equipoise as to whether the Veteran currently has squamous cell 
cancer of the tongue that is related to service.  The Board finds 
that the evidence is not in equipoise but preponderates against 
the claim.  After review of the evidence of record, the Board 
finds there is no medical evidence relating the Veteran's 
squamous cell cancer of the tongue to any aspect of his active 
service. 

The competent and credible evidence of record does not show that 
his squamous cell cancer of the tongue began in service, nor has 
it been shown to be in any way related to service to include any 
claimed in-service herbicide exposure.  Although a December 2006 
VA treatment report shows that the examiner noted some 
association between tumors of this type and Agent Orange 
exposure, that physician also noted that the Veteran was never in 
Vietnam and that he reported exposure to an unknown substance in 
an exploding canister.  That physician did not provide any nexus 
opinion linking the tumor to service and acknowledged that the 
Veteran was not in Vietnam.  Furthermore, as noted above, the 
Veteran is not entitled to a presumption of Agent Orange 
exposure, and squamous cell cancer of the tongue is not one of 
the enumerated disabilities listed under 38 C.F.R. § 3.309(e).

A significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, the service treatment 
records, a lapse in time, and other evidence of record, factor 
against the Veteran's claim.  In fact, the Veteran has not 
submitted or identified any medical opinion or other medical 
evidence regarding an etiological relationship to service that 
supports his claim.  

With respect to whether a relationship can be established between 
the squamous cell cancer of the tongue and service on a 
presumptive basis, it is noted that there is no medical evidence 
of a diagnosis of squamous cell cancer of the tongue within the 
first post-service year.  Given the absence of the documentation 
of squamous cell cancer of the tongue in the first post-service 
year, entitlement to service connection for such disability may 
not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's appellate assertions have been considered, and it 
is acknowledged that the Veteran is competent to report that on 
which he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Veteran is a layperson, and as a layperson, he does 
not have the expertise to render a medical diagnosis or an 
opinion regarding the etiology of a disease or disorder.  The 
Veteran is not competent to etiologically relate his squamous 
cell cancer of the tongue to any in-service event, encounter or 
exposure.  As such, his statements are rejected as they are of no 
probative value.

As noted above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  With 
consideration of the evidence of record, the length of time 
following service prior to a recorded diagnosis of squamous cell 
cancer of the tongue, and the absence of any medical opinion 
suggesting a causal link between the Veteran's squamous cell 
cancer of the tongue and his service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990


ORDER

Entitlement to service connection for squamous cell carcinoma of 
the tongue is denied.


REMAND

The Veteran asserts that he is entitled to service connection for 
a psychiatric disability, to include a depressive disorder.  In 
this case, the Board finds that the medical evidence of record 
does not adequately permit appellate review of the appeal as it 
pertains to the question of whether the Veteran's psychiatric 
disability is medically related to the Veteran's period of 
service. 

The Veteran underwent a psychiatric examination in June 2010.  At 
that time, the examiner opined that the Veteran's depression is a 
direct result of and caused by his suffering from residual 
treatment for squamous cell carcinoma.  In a July 2010 addendum, 
a VA clinician indicated that the Veteran's claims file was made 
available.  She noted the extensive documentation of the 
Veteran's squamous cell carcinoma and reported that there were 
treatment notes describing the Veteran's obvious symptoms of 
depression as a result of this serious medical difficulty.  
However, VA treatment records reflect findings of depressive 
disorder as early as November 2001, prior to the Veteran's 
diagnosis and treatment for squamous cell carcinoma. A medical 
opinion based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board 
finds that Veteran's claims folder should be reviewed by the 
examiner who prepared the June 2010 VA examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum to address medical questions 
regarding the etiology of the Veteran's psychiatric disability, 
including whether it is at least as likely as not that any 
psychiatric disorder currently present is etiologically related 
to the Veteran's military service.  This medical examination must 
consider the records of prior medical examinations and treatment 
in order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims folder to 
the June 2010 VA examiner for review to 
determine the exact nature and etiology of 
any psychiatric disorder currently present.  
If further examination of the Veteran is 
deemed advisable by the examiner to assist in 
forming his opinion, such examination should 
be scheduled.

The examiner is asked to provide an opinion, 
without resort to speculation, as to whether 
it is at least as likely as not (50 percent 
or greater probability) that any psychiatric 
disorder currently present is etiologically 
related to the Veteran's military service.  

If the 2010 VA examiner is not available, the 
Veteran should be afforded an additional VA 
examination by another appropriate VA 
examiner, with specialization in psychiatry, 
in order to more accurately determine the 
exact nature and etiology of any psychiatric 
disorder currently present.

The claims folder and a copy of this remand 
should be made available to the examiner for 
review before the final examination report is 
completed.  A notation to the effect that 
this record review has taken place must be 
included in the examination reports.  The 
examiner is requested to review the service 
treatment records and post-service treatment 
records, to include VA treatment reports 
dated in November 2001 and January 2002, 
prior to providing any statement.  Any 
special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions expressed 
must be provided. 

2.  After undertaking any other notification 
and/or development action deemed warranted, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


